Citation Nr: 1139599	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  07-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for residuals of a right elbow injury.  

2.  Whether new and material evidence has been received to reopen service connection for residuals of a left knee injury.  

3.  Whether new and material evidence has been received to reopen service connection for residuals of a right knee injury.  

4.  Whether new and material evidence has been received to reopen service connection for residuals of a left ankle injury.  

5.  Whether new and material evidence has been received to reopen service connection for residuals of a right ankle injury.  

6.  Whether new and material evidence has been received to reopen service connection for residuals of a head injury.  

7.  Whether new and material evidence has been received to reopen service connection for low back strain.  

8.  Entitlement to service connection for spina bifida.  

9.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

10.  Entitlement to service connection for a dental disability for the purpose of obtaining VA outpatient dental treatment.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from July 1988 to May 1990.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a December 2005 and March 2007 rating decisions of the Reno, Nevada, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The question of whether new and material evidence has been received to reopen a previously denied claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Accordingly, the Board has characterized the Veteran's claims to reopen service connection for right elbow, right and left knee, right and left ankle, head injury residuals, and low back strain.  


FINDINGS OF FACT

1.  Reopening of service connection for right elbow dislocation residuals was last denied by the RO in a September 2004 rating action, on the basis that new and material evidence had not been submitted since previously denied claims.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal. 

2.  Since the September 2004 decision denying reopening of service connection for right elbow dislocation residuals, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

3.  Reopening of service connection for right knee injury residuals was last denied by the RO in a September 2004 rating action, on the basis that new and material evidence had not been submitted since previously denied claims.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal. 

4.  Since the September 2004 decision denying reopening of service connection for right knee injury residuals, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

5.  Reopening of service connection for left knee injury residuals was last denied by the RO in a September 2004 rating action, on the basis that new and material evidence had not been submitted since previously denied claims.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal. 

6.  Since the September 2004 decision denying reopening of service connection for left knee injury residuals, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

7.  Reopening of service connection for left ankle injury residuals was denied by the RO in a July 2003 rating action, on the basis that residuals of an ankle injury were not noted on examination for separation from service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal. 

8.  Since the July 2003 decision denying reopening of service connection for left ankle injury residuals, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

9.  Reopening of service connection for right ankle injury residuals was denied by the RO in a July 2003 rating action, on the basis that residuals of an ankle injury were not noted on examination for separation from service.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal. 

10.  Since the July 2003 decision denying reopening of service connection for right ankle injury residuals, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

11.  Reopening of service connection for residuals of a head injury was last denied by the RO in a September 2004 rating action, on the basis that new and material evidence had not been submitted since previously denied claims.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal. 

12.  Since the September 2004 decision denying reopening of service connection for residuals of a head injury, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

13.  Reopening of service connection for low back strain was last denied by the RO in a September 2004 rating action, on the basis that new and material evidence had not been submitted since previously denied claims.  The Veteran was notified of this action and of his appellate rights, but did not file a timely appeal. 

14.  Since the September 2004 decision denying reopening of service connection for low back strain, the additional evidence, not previously considered, is cumulative and does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  

15.  Spina bifida, a developmental back disorder, was noted on examination at entry into active duty.  

16.  There was no disability superimposed over the Veteran's spina bifida during service, and there was no permanent increase in severity of spina bifida during active service.  

17.  The Veteran does not have PTSD.  

18.  The Veteran had complaints of pain in the third molars in August 1988, less than 180 days from his entry into active duty.  

19.  The Veteran's third molars were extracted in September 1993 due to impaction and malposition.  



CONCLUSIONS OF LAW

1.  The additional evidence received subsequent to the September 2004 decision of the RO that denied reopening of service connection for residuals of a right elbow dislocation is not new and material; thus, service connection is not reopened, and the September 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  The additional evidence received subsequent to the September 2004 decision of the RO that denied reopening of service connection for residuals of a right knee injury is not new and material; thus, service connection is not reopened, and the September 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The additional evidence received subsequent to the September 2004 decision of the RO that denied reopening of service connection for residuals of a left knee injury is not new and material; thus, service connection is not reopened, and the September 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

4.  The additional evidence received subsequent to the July 2003 decision of the RO that denied reopening of service connection for residuals of a right ankle injury is not new and material; thus, service connection is not reopened, and the July 2003 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

5.  The additional evidence received subsequent to the July 2003 decision of the RO that denied reopening of service connection for residuals of a left ankle injury is not new and material; thus, service connection is not reopened, and the July 2003 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

6.  The additional evidence received subsequent to the September 2004 decision of the RO that denied reopening of service connection for residuals of a head injury is not new and material; thus, service connection is not reopened, and the September 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

7.  The additional evidence received subsequent to the September 2004 decision of the RO that denied reopening of service connection for low back strain is not new and material; thus, service connection is not reopened, and the September 2004 RO decision remains final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).

8.  The Veteran's preexisting spina bifida was not aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303(c), 3.306(a)(b) (2010).  

9.  The criteria for service connection for PTSD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (f) (2002).  

10.  The criteria for establishing service connection for a dental disability, for dental treatment purposes have not been met.  38 U.S.C.A. §§ 1712, 5107 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claims prior to the initial adjudication of the claims.  May 2005 and March 2008 letters provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  The March 2008 letter informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.  

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records, including records utilized by the Social Security Administration (SSA) in a disability determination, have been secured.  The RO attempted to arrange for VA examinations in connection with the Veteran's claim, but the Veteran has failed to report for these examinations.  In addition, the RO has made numerous attempts to contact the Veteran, including through the address of record with SSA and the Veteran's representative, but has not been able to do so.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b) (2010).  

The Veteran has not identified any evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims.  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as arthritis, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Reopening Service Connection

Service connection for residuals of a right elbow injury, left knee injury, right knee injury, left ankle injury, right ankle injury, head injury, and low back strain was previously denied by the RO.  Reopening of service connection for residuals of a right elbow injury, left knee injury, right knee injury, head injury, and low back strain was previously denied by the RO.  The Veteran did not appeal these determinations.  In such cases, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  38 U.S.C.A. §§ 5108, 7105; Manio v. Derwinski, 1 Vet. App. 140 (1991).  The last decision denial on any basis is to be finalized.  Evans v. Brown 9 Vet. App. 273 (1996).

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Right Elbow Injury Residuals

Service connection, or reopening service connection, for the residuals of a right elbow injury was denied by the RO in December 1990, December 1999, September 2000, July 2003, and September 2004 rating decisions.  The basis for the initial denial in December 1990 was that, while the Veteran's STRs showed that he had sustained a right elbow injury in service, the examination for separation from service showed no residual disability and that the Veteran had failed to report for a scheduled VA compensation examination.  The subsequent denials were based on the fact that the Veteran had not submitted new and material evidence to reopen the claim.  

Evidence of record at the time of the last denial, in September 2004, included the STRs, which showed that the Veteran had been treated for a dislocated right elbow in February 1989, but that no elbow abnormality was demonstrated on examination for separation from service.  Post-service medical evidence showed that the Veteran had received treatment for elbow disability at VA and private facilities, with beginning degenerative process noted on X-ray studies in March 1996 and reports of right elbow injuries on treatment records from when the Veteran was incarcerated in 1997 and 1999.  

Evidence received subsequent to the September 2004 rating decision includes an additional X-ray study showing changes of the bones of the right elbow, private and VA outpatient treatment records, and records utilized by the SSA in a claim for disability benefits.  This evidence consists of records of treatment many years after service that does not indicate in any way that the condition is related to service.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox v. Brown, 5 Vet. App. 95 (1993).  For these reasons, the September 2004 rating decision is final, and the claim to reopen must be denied.  

Left and Right Knee Injury Residuals

Service connection, or reopening of service connection, for the residuals of injuries of each knee was denied by the RO in July 2003 and September 2004 rating decisions.  The basis for the initial denial in July 2003 was that, while the Veteran's STRs showed that he had sustained injuries of the knees, and received treatment for the knee disabilities in service, the examination for separation from service showed no complaint or abnormality of either knee.  Beginning degenerative arthritis of each knee was first demonstrated in April 1996, many years after separation from service.  The September 2004 denial was based on the fact that the Veteran had not submitted new and material evidence to reopen the claim.  

Evidence of record at the time of the September 2004 decision included the STRs, which showed that the Veteran had been treated for knee complaints in 1988 and 1989, but that no knee abnormalities were demonstrated on examination for separation from service.  Post-service medical evidence showed that the Veteran had received treatment for knee disability at VA and private facilities, with beginning degenerative process noted on X-ray studies in April 1996.  

Evidence received subsequent to the September 2004 rating decision includes additional treatment records showing that the Veteran has had complaints of bilateral knee pain, and records utilized by the SSA in a claim for disability benefits.  This evidence consists of records of treatment many years after service that does not indicate in any way show that the conditions are related to service.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox, supra.  For these reasons, the September 2004 rating decision remains final, and the claims to reopen service connection for residuals of left and right knee injury must be denied.  

Left and Right Ankle Injury Residuals

Service connection for the residuals of injuries of the left and right ankles was denied by the RO in July 2003.  The basis for the July 2003 denial was that, while the Veteran's STRs showed that he had sustained a ankle injuries during service, the examination for separation from service showed no complaint or abnormality of either ankle.  At the time of the July 2003 denial, disabilities of either ankle were not demonstrated.  

Evidence of record at the time of the July 2003 denial included the STRs, which showed that the Veteran had been treated for complaints of ankle pain in 1988, but that no ankle complaints or abnormalities thereafter during service and no complaints demonstrated on examination for separation from service.  Post-service medical evidence does not show that the Veteran had complaints of disability of either ankle following service.  

Evidence received subsequent to the July 2003 rating decision includes additional records of the Veteran's treatment and records utilized by the SSA in a claim for disability benefits.  There are no complaints or manifestations of ankle disability in these records.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox, supra.  Under these circumstances, the July 2003 rating decision remains final, and the claims to reopen service connection for right and left ankle injury residuals must be denied.  

Head Injury Residuals 

Service connection for the residuals of a head injury was denied by the RO in December 1990, December 1999, September 2000, July 2003, and September 2004 rating decisions.  The basis for the initial denial in December 1990 was that, while the Veteran's STRs showed that he had sustained a head injury in service, the examination for separation from service showed no residual disability and that the Veteran had failed to report for a scheduled VA compensation examination.  The subsequent denials were based on the fact that the Veteran had not submitted new and material evidence to reopen the claim.  

Evidence of record at the time of the last denial in September 2004 included the STRs, which showed that the Veteran had been treated for a head injury in January 1989, but that no residuals of a head injury were demonstrated on examination for separation from service.  Post-service medical evidence does not show that the Veteran received treatment for residuals of a head injury at VA and private facilities subsequent to service.  

Evidence received subsequent to the September 2004 rating decision includes additional private and VA outpatient treatment records, and records utilized by the SSA in a claim for disability benefits.  This evidence consists of records of treatment many years after service that does not indicate in any way show that the Veteran has residuals of a head injury that are related to service.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox supra.  Under these circumstances, the September 2004 rating decision remains final, and the claim to reopen for service connection for the residuals of a head injury must be denied.  


Low Back Strain

Service connection, or reopening of service connection, for low back strain was denied by the RO in December 1990, December 1999, September 2000, and July 2003 rating decisions.  The basis for the initial denial in December 1990 was that, while the Veteran's STRs showed that he was treated for muscle strain of his low back in early 1990, examination for separation from service showed the spine to be normal, and the Veteran failed to report for a scheduled VA compensation examination.  The subsequent denials were based on the fact that the Veteran had not submitted new and material evidence to reopen the claim.  

Evidence of record at the time of the last denial, in July 2003, included the STRs, which showed that the Veteran had been treated for lumbosacral strain after a motor vehicle accident (MVA) in January 1990.  The assessment at that time was muscle strain.  Examination for separation from service showed the spine to be normal.  Post-service medical evidence shows that the Veteran received additional treatment for low back pain and, in a September 2000 statement from a private physician it was noted that the Veteran reported the insidious onset of the back pain that the Veteran strongly attributed to the MVA injury during service.  

Evidence received subsequent to the July 2003 rating decision includes additional private and VA outpatient treatment records, and records utilized by the SSA in a claim for disability benefits.  This evidence consists of records of treatment many years after service that does not indicate in any way show that the Veteran currently has low back strain that is related to service.  Such evidence is not new and material evidence upon which the claim may be reopened.  Cox supra.  Under these circumstances, the July 2003 rating decision remains final, and the claim to reopen service connection for lumbosacral strain must be denied.  

Service Connection for Spina Bifida

Review of the Veteran's STRs shows that, on examination for entry into active duty, spina bifida at L-5, the fifth lumbar vertebra, was noted.  As such, spina bifida pre-existed the Veteran's active duty service.  

A pre-existing disorder will be considered to have been aggravated by active military service when there is an increase in disability during service, unless there is clear and unmistakable evidence (obvious and manifest) that the increase in disability is due to the natural progress of the disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a), (b).  Aggravation of a pre-existing condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  

Service connection is not warranted for a congenital or developmental defect.  38 C.F.R. § 3.303(c).  However, service connection may be warranted for such defect if there is superimposed pathology due to disease or injury in service.  VAOPGCPREC 82-90.  Spina bifida is a congenital cleft of the vertebral column with hernial protrusion of the meninges.  Godfrey v. Brown, 7 Vet. App. 398, 401 (1995).  Spina bifida occulta is a "congenital cleft of spinal column."  Blanchard v. Derwinski, 3 Vet. App. 300, 301 (1992).  Spina bifida occulta is "a congenital condition, which is noncompensable under applicable law."  Firek v. Derwinski, 
3 Vet. App. 145, 146 (1992).

After review of the record, the Board finds that the evidence demonstrates that there was no disability superimposed on the preexisting spina bifida such that aggravation of this developmental disorder is not demonstrated.  As noted, spina bifida at L-5 was noted on examination for entry into service.  The Veteran's STRs show that he was treated for back pain at the time of an MVA in service in January 1990, but, there were no further complaints of back pain in service, as indicated by the STRs.  On examination for separation from service, spina bifida, L-5, by X-ray, was again noted.  Post-service treatment records show no complaints or manifestations of spina bifida.  

The Veteran's STRs do not show that the Veteran had a disability superimposed over the developmental spina bifida at L-5 that was noted at the time he was examined for entry into active duty.  As such, a preponderance of the evidence is against the claim, and service connection is not warranted.  

Service Connection for PTSD

Initially, the Board notes that a previous unappealed, July 2003, rating decision had denied service connection for schizophrenia.  The Veteran now claims service connection for PTSD, another psychiatric disorder.  Typically, when a service connection claim is raised following a prior final denial on the same issue, new and material evidence is required in order for VA to again consider the merits of the claim.  38 C.F.R. § 3.156.  However, in Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), it was held that a claim based on a new diagnosis is treated as a new claim, obviating the need for new and material evidence.

The Veteran is claiming service connection for PTSD.  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (i.e. under the criteria of DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran engaged in combat, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather, the alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

After review of the record, the Board finds that the weight of the competent evidence demonstrates that the Veteran does not have a diagnosed disability of PTSD.  The Board has reviewed the Veteran's contentions that he has PTSD as a result of a personal assault that occurred while he was on active duty.  While the medical evidence shows that he has received treatment for schizophrenia over the years since the late 1990s, there is no indication that he has been diagnosed as having PTSD, or that he has had symptoms that would be diagnostic of PTSD.  

The Veteran has asserted that his PTSD was caused by a personal assault that occurred at the time the dislocation of the right elbow was sustained.  Review of the record, however, shows that the dislocation occurred when the Veteran tripped over an object on the floor of the barracks and fell backward.  The more contemporaneous report of injury, as reported by the Veteran during service and made for treatment purposes, is of more probative value than his more recent account of personal assault made decades after service in the context of a VA claim for compensation, wherein PTSD and a personal assault were first made only after denial of service connection for schizophrenia.  As the weight of the competent evidence demonstrates the Veteran does not have a diagnosed disability of PTSD, the claim of service connection for PTSD must be denied.  

Service Connection for Dental Disorder

The Veteran claims service connection for a dental disorder, specifically asserting missing his upper and lower molars.  After complete review of the evidence of record, the Board finds that the Veteran has failed to state a claim for service connection for these teeth.  Review of the STRs include dental records that show that in August 1988 the Veteran complained that his wisdom teeth occasionally ached.  The wisdom teeth are also known as third molars.  In October 1988, it was noted that he had pain and swelling in the area of tooth numbered 32, which is a third molar.  Tissue impaction of tooth numbered 32 was noted, with some infection and lymphadenopathy.  It was recommended that this be extracted at earliest possible convenience.  The STRs do not show extraction of these teeth, but do show that the Veteran had cavities of several of his molars during service.  

Post-service treatment records show that the Veteran underwent extraction of his four wisdom teeth; teeth numbered 1, 16, 17, and 32; in September 1993.  At that time, prior to extraction, tooth numbered 1 was shown to be malposed and teeth numbered 13, 17, and 32 were impacted.  

Dental disabilities are treated differently than other medical disabilities in the VA benefits system.  See 38 C.F.R. § 3.381.  As provided by VA regulations, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions, but may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. §§ 3.381(a), 17.161.  

Service connection may be granted for a dental condition of each tooth and periodontal tissue shown by the evidence to have been incurred in or aggravated by service.  When applicable, a determination will be made as to whether the condition is due to combat or other in-service trauma, or whether a veteran was interned as a prisoner of war (POW). 38 C.F.R. § 3.381(b).  For these purposes, the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's military service.  VAOPGCPREC 5-97; see also 38 C.F.R. § 3.306(b)(1).  

In determining service connection, the condition of teeth and periodontal tissues at the time of entry into active duty will be considered.  38 C.F.R. § 3.381(c).  Treatment during service, including filling or extraction of a tooth, or placement of a prosthesis, will not be considered evidence of aggravation of a condition that was noted at entry, unless additional pathology developed after 180 days or more of active service.  Id.

The following principles apply to dental conditions noted at entry and treated during service: (1) Teeth noted as normal at entry will be service-connected if they were filled or extracted after 180 days or more of active service.  (2) Teeth noted as filled at entry will be service-connected if they were extracted, or if the existing filling was replaced, after 180 days or more of active service.  (3) Teeth noted as carious but restorable at entry will not be service-connected on the basis that they were filled during service.  However, new caries that developed 180 days or more after such a tooth was filled will be service- connected.  (4) Teeth noted as carious but restorable at entry, whether or not filled, will be service-connected if extraction was required after 180 days or more of active service.  (5) Teeth noted at entry as non-restorable will not be service-connected, regardless of treatment during service.  (6) Teeth noted as missing at entry will not be service-connected, regardless of treatment during service.  38 C.F.R. § 3.381(d).  

The following will not be considered service-connected for treatment purposes: (1) Calculus; (2) Acute periodontal disease; (3) Third molars, unless disease or pathology of the tooth developed after 180 days or more of active service, or was due to combat or in-service trauma; and (4) Impacted or malposed teeth, and other developmental defects, unless disease or pathology of these teeth developed after 180 days or more of active service.  38 C.F.R. § 3.381(e).

Teeth extracted because of chronic periodontal disease will be service-connected only if they were extracted after 180 days or more of active service.  38 C.F.R. § 3.381 (f).

In the current case, although the Veteran has perfected an appeal as to a claim for service connection for dental disability, the Court has specifically held that a claim for service connection for a dental disorder is also a claim for VA outpatient dental treatment.  See Mays v. Brown, 5 Vet. App. 302 (1993).  Furthermore, the question to be answered concerning this issue is whether or not a veteran has presented a legal claim for a VA benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he has not done so, then his appeal must be denied.  As explained below, the Board finds that the Veteran has not submitted such a claim for VA outpatient dental treatment.  

Outpatient dental treatment may be authorized by the Chief, Dental Service, for beneficiaries defined in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent prescribed and in accordance with the applicable classification and provisions set forth in 38 C.F.R. § 17.161:  

(a) Class I. Those having a service-connected compensable dental disability or condition, may be authorized any dental treatment indicated as reasonably necessary to maintain oral health and masticatory function.  There is no time limitation for making application for treatment and no restriction as to the number of repeat episodes of treatment.  

(b) Class II.

(1)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place after September 30, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They served on active duty during the Persian Gulf War and were discharged or released, under conditions other than dishonorable, from a period of active military, naval, or air service of not less than 90 days, or they were discharged or released under conditions other than dishonorable, from any other period of active military, naval, or air service of not less than 180 days; (B) Application for treatment is made within 90 days after such discharge or release.  (C) The certificate of discharge or release does not bear a certification that the veteran was provided, within the 90-day period immediately before such discharge or release, a complete dental examination (including dental X- rays) and all appropriate dental treatment indicated by the examination to be needed, and (D) Department of Veterans Affairs dental examination is completed within six months after discharge or release, unless delayed through no fault of the veteran.  (ii) Those veterans discharged from their final period of service after August 12, 1981, who had reentered active military service within 90 days after the date of a discharge or release from a prior period of active military service, may apply for treatment of service-connected noncompensable dental conditions relating to any such periods of service within 90 days from the date of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within 90 days after the date of correction.  

(2)(i) Those having a service-connected noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition, but only if: (A) They were discharged or released, under conditions other than dishonorable, from a period of active military, naval or air service of not less than 180 days.  (B) Application for treatment is made within one year after such discharge or release.  (C) Department of Veterans Affairs dental examination is completed within 14 months after discharge or release, unless delayed through no fault of the veteran.  (ii) Those veterans discharged from their final period of service before August 13, 1981, who had reentered active military service within one year from the date of a prior discharge or release, may apply for treatment of service- connected noncompensable dental conditions relating to any such prior periods of service within one year of their final discharge or release.  (iii) If a disqualifying discharge or release has been corrected by competent authority, application may be made within one year after the date of correction.  

(c) Class II(a).  Those having a service-connected noncompensable dental condition or disability adjudicated as resulting from combat wounds or service trauma may be authorized any treatment indicated as reasonably necessary for the correction of such service- connected noncompensable condition or disability.  

(d) Class II(b).  Those having a service-connected noncompensable dental condition or disability and who had been detained or interned as prisoners of war for a period of less than 90 days may be authorized any treatment as reasonably necessary for the correction of such service- connected dental condition or disability.  

(e) Class II(c).  Those who were prisoners of war for 90 days or more, as determined by the concerned military service department, may be authorized any needed dental treatment.  

(f) Class IIR (Retroactive).  Any veteran who had made prior application for and received dental treatment from the Department of Veterans Affairs for noncompensable dental conditions, but was denied replacement of missing teeth which were lost during any period of service prior to the Veteran's last period of service may be authorized such previously denied benefits under the following conditions: (1) Application for such retroactive benefits is made within one year of April 5, 1983.  (2) Existing Department of Veterans Affairs records reflect the prior denial of the claim.  All Class IIR (Retroactive) treatment authorized will be completed on a fee basis status.

(g) Class III.  Those having a dental condition professionally determined to be aggravating disability from an associated service-connected condition or disability may be authorized dental treatment for only those dental conditions which, in sound professional judgment, are having a direct and material detrimental effect upon the associated basic condition or disability.  

(h) Class IV.  Those whose service-connected disabilities are rated at 100% by schedular evaluation or who are entitled to the 100% rate by reason of individual unemployability may be authorized any needed dental treatment.  

(i) Class V.  A veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 may be authorized such dental services as are professionally determined necessary for any of the reasons enumerated in Sec. 17.47(g).  

(j) Class VI.  Any veterans scheduled for admission or otherwise receiving care and services under Chapter 17 of 38 U.S.C.A. may receive outpatient dental care which is medically necessary, i.e., is for dental condition clinically determined to be complicating a medical condition currently under treatment.  

As noted above, the Veteran does not contend he was a POW or that any of his teeth were injured by in-service trauma (to include any combat trauma).  In essence, he is seeking service connection for a disability (i.e., replaceable tooth removal) that is not considered to be compensable under the rating schedule, and therefore the Class provisions of 38 C.F.R. § 17.161 will apply.  38 C.F.R. §§ 3.381, 4.150, Diagnostic Code 9913; see also Simington v. West, 11 Vet. App. 41, 44 (1998).  Specifically, because the Veteran has a noncompensable dental condition or disability shown to have been in existence at time of discharge or release from active service, which took place before October 1, 1981, he is a Class II(a) veteran under 38 C.F.R. § 17.161(b)(2)(i).  None of the other Classes described above apply to the Veteran's factual situation.  

Specifically, the Veteran is seeking service connection for third molars, for which service connection may not be established even for purposes of VA outpatient dental treatment unless disease or pathology of the tooth developed after 180 days or more of active service.  The Veteran had complaints of pain in his wisdom teeth in August 1988 and in October 1988, well short of the required 180 days.  While the tooth extractions were eventually performed, it was specifically noted that this was due to malposition and impaction.  Under these circumstances, the claim for service connection for a dental disability is denied as a matter of law.  Sabonis supra.  


ORDER

New and material evidence not having been received, the appeal to reopen service connection for residuals of a right elbow injury is denied.  

New and material evidence not having been received, the appeal to reopen service connection for residuals of a left knee injury is denied.  

New and material evidence not having been received, the appeal to reopen service connection for residuals of a right knee injury is denied.  

New and material evidence not having been received, the appeal to reopen service connection for residuals of a left ankle injury is denied.  

New and material evidence not having been received, the appeal to reopen service connection for residuals of a right ankle injury is denied.  
 

New and material evidence not having been received, the appeal to reopen service connection for residuals of a head injury is denied.  

New and material evidence not having been received, the appeal to reopen service connection for low back strain is denied.  

Service connection for spina bifida is denied.  

Service connection for PTSD is denied.  

Service connection for a dental disability for the purpose of obtaining VA outpatient dental treatment is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


